ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-377, concluding that BARRY A. HOFF-*427BERG of HACKENSACK, who was admitted to the bar of this State in 1993, and whose license to practice law in New Jersey was administratively revoked pursuant to Rule l:28-2(e), effective September 26, 2011, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.16(d) (failure to protect a client’s interested upon termination of the representation), and RPC 5.5(a) (unauthorized practice of law),
And the Disciplinary Review Board having further determined that because respondent’s license to practice in this State has been administratively revoked, that if respondent applies for re-admission to the bar of this State, his readmission should be withheld for a period of one year and that respondent should be barred from applying for admission pro hac vice in New Jersey until the further Order of the Court;
And the Disciplinary Review Board having further determined that the Office of Attorney Ethics should refer respondent’s conduct to the disciplinary authorities in New York;
And good cause appearing;
It is ORDERED that BARRY A. HOFFBERG is hereby reprimanded; and it is further
ORDERED that BARRY A. HOFFBERG shall not appear pro hac vice in any matters in New Jersey until the further Order of the Court; and it is further
ORDERED that if BARRY A. HOFFBERG applies for readmission to the bar of this State, his readmission shall be withheld for a period of one year; and it is further
ORDERED that the Office of Attorney Ethics shall refer respondent’s conduct to the disciplinary authorities in New York; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*428ORDERED that respondent shall pay the basic administrative costs and actually incurred disciplinary expenses in the prosecution of this matter as determined by the Disciplinary Oversight Committee pursuant to Rule 1:20-17.